Citation Nr: 1818660	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-41 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to December 1979, as verified by the RO, including service in the Republic of Vietnam.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Louisville, Kentucky maintains jurisdiction over this appeal.

Although the appellant initially requested a hearing before the Board, she withdrew that request in a March 2018 statement.  Thus, the Board will proceed with adjudication of this appeal.

As a final introductory matter, the Board observes that the appellant's claim has been denied based on a lack of new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  However, the Board observes that new and material evidence is not required when an intervening liberalizing law creates a new basis for entitlement to benefits that did not exist at the time of the prior denial.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  Under such circumstances, a subsequent claim does not constitute a reopening of the previously denied claim because the change in law itself changes the factual basis of the claim.  Id. at 289.  Pertinent to this case is the addition of ischemic heart disease to the list of diseases eligible for presumptive service connection due to herbicide agent exposure in August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31. 2010); see also 38 C.F.R. §§ § 3.307(a)(6), 3.309(e).  Here, the RO's initial denial occurred in August 1998, with subsequent denials based on lack of new and material evidence in May 2002, September 2005, and December 2006.  As such, the Appellant is entitled to a de novo adjudication of the claim.  

FINDINGS OF FACT

1.  Resolving all doubt in favor of the appellant and Veteran, the Veteran's chronic heart and lung conditions were incurred in service.

2.  The Veteran's heart and lung disabilities substantially contributed to his death. 



CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1310 (2012); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a) (2017).

The appellant essentially contends that the Veteran's in-service herbicide exposure led to the development of the Veteran's chronic heart conditions, including ischemic heart disease, and that his heart conditions led to his death in July 1996. The evidence of record reflects that the Veteran served on the ground in Vietnam, and is therefore presumed to have been exposed to herbicide agents including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The record also shows that the primary cause of the Veteran's death was congestive heart failure, with contributing causes of cor pulmonale, sleep apnea, and chronic obstructive pulmonary disease (COPD).  See August 1996 Death Certificate.

The record also contains supporting evidence that the Veteran may have had ischemic heart disease.  In this regard, various EKGs in 1994 and 1995 showed abnormalities potentially related to ischemia.  For example, in January 1994, it was noted that on testing, there were "symmetrical T-wave inversion in the anterolateral leads consistent with ischemia or non-Q wave infarction."  Testing in May 1994, November 1994, and May 1995 also revealed "abnormal changes possibly due to myocardial ischemia..." and in November 1994, it was noted that providers "must consider" and "cannot exclude" ischemic disease or ischemia.  There is also a notation dated in November 1994 of "R/O secondary to occult IHD" and in June 1995, it was noted that the Veteran's anginal pain of new onset was possibly secondary to coronary artery disease.  Thus, the Board could find that the evidence is at least in equipoise as to whether the Veteran had ischemic heart disease.

Even if the Veteran did not have ischemic heart disease, the Board finds at the very least that the Veteran's chronic heart and lung disabilities that contributed to his death were incurred in service.  In this regard, the Veteran was seen throughout his service for chronic complaints of chest pain, dizziness, and a cough.  He further exhibited low blood pressure readings at times, shortness of breath, and fatigue, and was also assessed to have possible pulmonary disease in service as early as August 1957.  Objectively, he was found to have non-specific T wave changes on EKG in June 1973, despite an interpretation of "probably WNL," as well as increased bronchovascular markings on chest x-ray in November 1966.  Just prior to retirement, October 1979 imaging of the lungs/chest revealed slight thickening of pleura along lateral chest wall inferiorly on both sides.  Then, during his October 1979 retirement examination, the Veteran positively reported chest pain or pressure in his chest, high or low blood pressure, coughing up blood, shortness of breath, and chest pain with exertion.  

Post service clinical evidence shows that less than a year following his separation from service, the Veteran presented to the Emergency Room in September 1980 with similar complaints of chest pain, shortness of breath, and a rapid heartbeat.  He reported that the shortness of breath and "flutter feeling" in the left thoracic cavity was brought on without physical exertion.  He continued to exhibit such symptoms and, by February 1982, he was placed on heart medication Lopressor for his "heart disorder."  Of particular note, in being worked up to rule out arteriosclerotic heart disease at that time, it was noted that the Veteran had exhibited abnormalities on ECG since 1979 and had problems with hypotension in 1978, during service.  Then, in July 1982, following pulmonary function testing and a MUGA scan showing mild enlargement and hypokinesis, moderate COPD, non-ischemic cardiomyopathy, and myocarditis were objectively diagnosed.  The record thereafter shows continued complaints related to coughing, shortness of breath, dizziness, chest pain, and heart fluttering, objective findings of infiltrates and markings in the lungs, including in September 1984, and progression of heart problems to possible early congestive heart failure in March 1987, chronic cardiomyopathy that worsened "over the past several years" as noted in October 1987, and chronic congestive cardiomyopathy and congestive heart failure in November 1989.   And, as noted, congestive heart failure was listed as the primary cause of the Veteran's death in July 1996, with contributing causes of COPD and cor pulmonale.

The Board recognizes that VA opinions have been obtained and that they weigh against the appellant's claim.  However, they are accorded no probative value as the opinions were clearly not based on a thorough review of the claims file, as evidenced by the examiners' failures to discuss significant positive evidence in support of the appellant's claim.  In particular, the December 2016 VA examiner stated that in June 1982, "the plan was to do PFTs but there is no record of the testing."  On the contrary, as discussed, PFT testing resulted in findings and a diagnosis of moderate COPD in July 1982.  Furthermore, the examiner offered no discussion of abnormal MUGA scan at that time showing cardiomyopathy and the assessment of myocarditis, or the abnormal EKG/ECG findings in service as noted on the February 1982 cardiology consultation and in the STRs in June 1973, or the findings of pleural thickening in October 1979 prior to separation.  The earlier May 1996 examiner similarly ignored the foregoing positive evidence.  Thus, their opinions are deemed not probative.

Therefore, resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


